DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“spacer structure” (e.g. claim 1)
“substructure” (e.g. claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8, as amended, recites “a substructure to position the first and second outer plates against the outer faces of the one or more foil heating elements”. It is noted that claim 8 originally recited a “foil based heating element” (bold added for emphasis). In this case, in view of Applicant’s arguments, it appears that Applicant intends for the “foil heating element” to refer to the isolated foil, i.e. without any other surrounding or associated structure (such as the casing 42 of Bobgan). However, there appears to be no support for direct contact between the foil per se and the outer plates. See, for example, page 8, lines 19-21), where the foil is actually sandwiched between mica (or similar) layers, which are not apparently considered foils themselves. See also page 9, lines 15-20, which describes that “a clamping or pressing force is applied to the heating element so that the foil heating element 104A is pressed tightly against the outer mica layers 104B, which in turn are pressed tightly against the inner surfaces of the outer plates 100 and 102”. Thus, it is not the foil itself that makes contact with the inner surfaces of the outer plates, but intermediate layers such as the disclosed mica which make contact.
Claims 9-13 are rejected by virtue of their dependency on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al. (U.S. PGPub 2014/0097176) in view of Hori et al. (WO0013466, cited in IDS, with reference to translation) and Baker et al. (U.S. Patent 4,444,094).
Claim 1: Bobgan et al. teaches a heating element assembly (10) for mounting on a belt food cooking apparatus adjacent a moving conveyor for cooking food products while carried on the moving conveyor (intended use), the heating element assembly comprising: first (22) and second (24) heat conducting outer plates and composed of corrosion resistant material (e.g. stainless steel - paragraph 30), the first and second heat conducting plates having inside surfaces (not labeled but evident e.g. in Fig. 4), the first and second heat conducting plates positioned to be exposed to food products to be cooked (intended use) and the first and second heat conducting plates forming the exterior of the heating element assembly (they are the outermost portions of the assembly as evident in the figures); one or more nominally planar foil (paragraph 16) heating elements (foil 60 as part of the heating element 40) sandwiched between the first and second outer plates (evident in Figs. 3-4); a clamping force pressing against the first and second heat conducting outer plates to clamp the foil element between the inside surfaces of the first and second outer plates (paragraph 31); and a mounting structure (12) for mounting the heating element assembly to position the first or second outer plate adjacent the food products to be cooked while being carried on the conveyor (intended use).
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the use of the heating element “for mounting on a belt food cooking apparatus adjacent a moving conveyor for cooking food products while carried on the moving conveyor” is considered intended use as it does not necessarily affect the structure of the heating element per se. The Heating element of Bobgan could be capable of being mounted to a conveyor to heat work products.
Bobgan does not disclose a spacer structure (i.e. separate from the pieces already sandwiched between the plates) disposed between the first and second outer plates to space the first and second outer plates apart from each other to accommodate the thickness of the one or more foil based heating elements. Instead, Bobgan discloses a peripheral rim (26) so as to delimit a primary housing member or 
While the mounting structure (12) of Bobgan projects from one or both of the first and second outer plates for mounting one of the outer plates in desired position and exposed to other structures, it does not necessarily comprise mounting bracket assemblies (plural) projecting from one or both of the first and second outer plates for mounting one of the outer plates in desired position adjacent and exposed to the moving conveyor. Further, as noted above, the intent to mount the heating assembly adjacent a conveyor and food products to be cooked is considered intended use. Nevertheless, Baker et al. teaches mounting a heating plate (36 or 58) adjacent a conveyor for a food cooking apparatus via mounting bracket assemblies (e.g. 37 – see Figs. 3-4, both upper and lower platens are fastened similarly by plural fastening) projecting from one or both of the first and second outer plates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used mounting assemblies as taught by Baker et al. to have mounted the heating assembly of Bobgan et al. depending upon the specific structure the Bobgan heater was desired to be fastened to, including a cooking apparatus as taught by Baker et al.
Claim 2: Referring to Bobgan, the first and second outer plates are substantially planar (evident in Figs.). 
Claim 6: The first and second outer plates are composed of stainless steel (paragraph 30). 
Claim 7: Bobgan discloses that the one or more foil based heating elements comprises (not necessarily) a mica substrate (e.g. paragraph 16). However, Bobgan also discloses that such heaters are commonly made from mica, ceramic paper, Kapton.RTM. polyimide, silicon rubber, etc. (paragraph 5). Thus, it would have been obvious to have used an alternative known substrate such as polyimide or silicon rubber as it is an art recognized alternative to mica for such a heater. Further, the selection of a In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, Applicant has not cited any criticality for the claimed limitation (polyimide and silicon rubber are not disclosed, but incidentally mica is – page 8, lines 19-21).
Claim 8: Bobgan discloses a substructure (threaded fasteners 14) to position the first and second outer plates against the outer faces of the one or more foil heating elements (interpreted as the overall heating element 40 comprising the foil 60). 
Claim 9: The substructure comprises fasteners (14) extending through the thickness of at least one of the first and second outer plates (through 24) and through the foil based heating element(s) (via holes 80) to apply a clamping load on the planar heating element (paragraph 31). 
Claim 10: The fasteners are adjustable to adjust the clamping load applied to the heating element(s) (it is understood that the clamping load would be adjustable based on the torque applied to the fasteners). 
Claim 11: The fasteners are anchored to one of the first and second outer plates (anchored to the upper plate 22 at cavities 80) and extend through the thickness of the heating substructure (via holes 80) and the other outer plate (24). 
Claim 12: The fastener is threaded or welded to the first or second outer plate (threaded to the upper plate 22 via 82). 
Claim 13: Bobgan discloses that first (22) and second (24) plates are sealingly united at their peripheries via “conventional means/methods” (paragraph 30), and that the plates may be assembled via welding (paragraph 34). In light of this, the examiner submits that providing a weldment extending along the outer perimeter of the first and second outer plates would have been an obvious provision as welding would have been a conventional means for sealingly uniting two structures together.
Claim 14: Referring to Hori, the spacer structure extends along the perimeter of the outer plates outward of the foil based heating element(s) (paragraph 123 and Fig. 5). 
Claim 17: Referring to Hori, the spacer structure defines a gap between the first and second outer plates corresponding to the thickness of the foil based heating element (paragraph 163 and evident in Figs.). 
Claims 18-19: Bobgan discloses that first (22) and second (24) plates are sealingly united at their peripheries via “conventional means/methods” (paragraph 30), and that the plates may be assembled via welding (paragraph 34). In light of this, the examiner submits that providing a seal in the form of a weldment to seal the gap between the first and second outer plates from the exterior of the heating element assembly would have been an obvious provision as welding would have been a conventional means for sealingly uniting two structures together.
Claim 20: In light of the above and in view of Bobgan, it would have also been obvious for the spacer structure to comprise a weldment extending along the perimeters of the first and second outer plates in order to have also sealingly united the spacer with the plates of the assembly. 
Claim 21: The spacer structure as taught by Fig. 5 of Hori is not structurally integral with one or both of the first and second outer plates. However, Hori also teaches an alternative embodiment (Fig. 7) wherein the spacer plate is integral with one of the plates. It would have been obvious to one of ordinary skill in the art to have made the spacer integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). For example, an integral construction would eliminate a seam and may avoid potential leaks. Please note that in the instant application, page 10, lines 30-31, Applicant has not disclosed any criticality for the claimed limitation.
Claim 22: The spacer structure extends from one outer plate toward the other outer plate (evident in Fig. 5 of Hori et al.).
Claim 24: The mounting bracket assemblies of Baker et al. comprise pin assemblies (e.g. 61 or 37) projecting laterally from one of the first and second outer plates (62 or 58), the pin assemblies mountable with hardware members (e.g. brackets) to adjust the position of the outer surface of the outer plate (ultimately via rods 63/64) from which the pin assemblies project (e.g. the plate 58) relative to the moving conveyor (column 3, lines 40-50).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., and Baker et al. as applied to claims 1 or 2 above, and further in view of Norris (U.S. Patent 3,646,880, cited in IDS).
Claim 3: Bobgan et al. and Hori et al. teach a heating element assembly substantially as claimed, except for wherein the first and second outer plates have a length in the range of about 900 mm to 1200 mm and have a width in the range of about 400 mm to 700 mm. However, Norris teaches that heating plates may be of any desired and required size and heating capacity but a typical size is 20 inches in length by 24 inches in width (508mm by 609mm). In other words, the overall size is determined based on the size requirements and capacity of the heating device. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have made the plate even larger as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For example, the plates would simply be made as long and wide as is necessary to heat the workpiece.  Please note that in the instant application, page 8, lines 8-15, Applicant has not disclosed any criticality for the claimed limitation. 
Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., and Baker et al. as applied to claims 1 or 2 above, and further in view of Eggers (U.S. PGPub 2015/0122797, cited in IDS).
Claim 4: Bobgan et al. and Hori et al. teach a heating element assembly substantially as claimed, except for wherein the first and second outer plates have a thickness of about 4 mm to about 10 mm. However, Eggers teaches that the thickness of a plate for a heating element assembly is optimized to [a] provide the thermal conductance required to maintain a uniform temperature across the entire surface of the first plate in the presence of varying heat dissipation rates across the entire surface of the first plate while [b] minimizing the time required to heat up the first plate to the user-selected set-point temperature (paragraph 10). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have dimensioned the plate 4-10 mm thick as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Please note that in the instant application, page 8, lines 8-15, Applicant has not disclosed any criticality for the claimed limitation.
Claim 25: Hori et al. further teaches that an adhesive may be used between the heating element and the plates (e.g. paragraphs 110 and 122). The adhesive is not explicitly disclosed as heat conducting, although any material will conduct heat to some extent. Nevertheless, Eggers teaches a heating element assembly wherein a heat conducting adhesive is used between a plate and a heating element (paragraph 8). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided heat conducting paste or adhesive as taught by Hori et al. and Eggers for the purpose of enhancing the bond or surface contact between parts while not inhibiting thermal conduction as would have readily occurred to the skilled artisan.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., and Baker et al. as applied to claim 14 above, and further in view of Inohara et al. (U.S. Patent 4,357,557).
Bobgan et al. and Hori et al. teach a heating element assembly substantially as claimed, except for a seal to seal the spacer structure from the exterior of the heating element assembly. However, Inohara et al. teaches providing a seal (12) to seal a spacer structure (10) from the exterior of an assembly of plate members (see Fig. 1). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided a seal to have sealed the assembly from the outside as described by Inohara et al.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., Baker et al., and Inohara et al. as applied to claim 15 above, and further in view of Buckhout (U.S. PGPub 2017/0253142).
The seal of Inohara et al. is an adhesive such as epoxy (column 3, line 45), not a weldment. However, Buckhout teaches that a seal may be made in a similar assembly using any of a sealant, adhesive, or weld (paragraph 42). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a weldment instead of, for example, adhesive, as the seal as they are art recognized equivalents for this purpose.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Patent 4,444,094) in view of Bobgan and Hori et al.
.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. Applicant argues the following (italicized):
A straight forward, highly efficient, and durable and compact construction for a heating element assembly is achieved by clamping the foil heating element between the inside surfaces of the first and second heat conducting out plates and by positioning the same first and second heat conducting plates to be exposed to the food products to be heated. Further, applicant's heating element assembly is much simpler in structure and much more economical to manufacture than the heater assembly of Bobgan. Moreover, in Bobgan the casing members 44 and 46 are not pressed together in the manner specified in Claim 1 to clamp a foil heating element between the inside surfaces of the casing members 44 and 46. For at least these reasons, applicant respectfully submits that Claim 1 as amended is neither disclosed nor suggested by the cited references.
All benefits alleged by Applicant are presumably inherent to the structure as claimed in claim 1 (i.e. the broadest embodiment of the claimed invention) such that if the prior art were to anticipate or render obvious such a structure, then it would be presumed to enjoy the same benefits. Thus, with regard to the structural differences between the claimed invention and the prior art, Applicant’s arguments essentially boil down to “in Bobgan, the casing members 44 and 46 are not pressed together in the manner specified in Claim 1 to clamp a foil heating element between the inside surfaces of the casing 
The examiner also notes that claim 1, as amended, does not necessarily require contact between the “foil” and the outer plates, but merely requires the foil to be ultimately located between the outer plates under a clamping load. Furthermore, as previously noted and as discussed in the instant application (page 8, lines 19-21), the disclosure does not appear to provide adequate support for direct contact between the “foil” per se and the outer plates, since the “foil” of the foil heating element or foil-based heating element is actually sandwiched between mica (or similar) layers, which are not apparently considered foils themselves. See also page 9, lines 15-20, which describe that “a clamping or pressing force is applied to the heating element so that the foil heating element 104A is pressed tightly against the outer mica layers 104B, which in turn are pressed tightly against the inner surfaces of the outer plates 100 and 102”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Matthew P Travers/Primary Examiner, Art Unit 3726